The defendant having, apparently through inadvertence, omitted to ask the witnesses whether the will was sealed when it was signed, the case would have been opened, on his motion, for evidence on that point when the objection was made during the closing argument. The time when the objection was *Page 501 
made is significant. There was evidence on the question, and the instructions were correct.
The law of insanity applicable to the case was fully stated in the charge, and each party could make an application of the law to his view of the evidence, in argument. It was not error of law for the court to refuse to make such application. P. M. L. Ins. Co. v. Clark, ante 345.
Judgment on the verdict.
CLARK, J., did not sit: the others concurred.